Citation Nr: 0924613	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board issued a decision in May 2004 denying the Veteran's 
claim, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2005, pursuant to a 
Joint Motion, the Court issued an Order vacating the Board's 
decision and remanding the case for further development and 
readjudication in compliance with directives specified.  The 
Joint Motion noted the Board had considered correspondence 
from Congressman Lane Evans that was submitted to the RO in 
January 2004, before the case was forwarded to the Board, but 
that the RO had not considered this evidence in the first 
instance and addressed it in a supplemental statement of the 
case (SSOC), as required by 38 C.F.R. § 19.31.  So the Joint 
Motion directed the Board to determine whether the evidence 
was "pertinent," such as to require a remand to the RO 
pursuant to this regulation.  Consequently, in July 2005, the 
Board remanded this case to the RO - via the Appeals 
Management Center (AMC), to issue an SSOC considering this 
evidence.  The AMC did that, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.

Thereafter, the Board denied the claim again in an April 2006 
decision, and the Veteran again appealed to the Court.  In 
July 2007, pursuant to a Joint Motion, the Court issued an 
Order vacating the Board's decision and remanding the case 
for further development and readjudication in compliance with 
directives specified.  This time the Joint Motion directed 
verification of the Veteran's "TDY" [temporary duty] 
foreign service from September 19, 1968, to March 16, 1969, 
to determine whether he was exposed to Agent Orange during 
that specific time frame.  So to try and obtain this 
additional information, the Board again remanded this case to 
the RO via the AMC in October 2008.

The AMC has since issued another SSOC in April 2009 
continuing to deny the Veteran's claim and has returned the 
case to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era or elsewhere in an area outside of 
Vietnam where exposure to Agent Orange may be presumed.

2.  The Veteran recently clarified in an April 2009 statement 
in support of claim (VA Form 21-4138) that his service from 
September 1968 to June 1969, including his TDY assignment in 
question, was at Anderson Air Force Base (AFB) in Guam, not 
ever in Vietnam.

3.  The evidence of record indicates the Veteran's prostate 
cancer did not originate during his military service or 
within one year of his discharge; rather, the initial 
diagnosis was many years later, and there is no competent 
medical nexus evidence of record otherwise relating this 
condition to his military service, including in particular to 
his claimed exposure to Agent Orange or other herbicide.


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April and 
November 2002, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

Consider, as well, that the RO issued those April and 
November 2002 VCAA notice letters prior to initially 
adjudicating the Veteran's claim in January 2003, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that a more recent March 2006 
letter also apprised the Veteran of the downstream disability 
rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, since providing that additional VCAA notice in 
March 2006, the AMC has readjudicated the claim in the April 
2009 SSOC, including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, 


this error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  And, regardless, although he has indeed received 
Dingess notice in the additional March 2006 letter mentioned, 
followed by the readjudication of his claim, the Board is 
denying his claim for service connection in any event, so, 
ultimately, the downstream disability rating and effective 
date elements of his claim are moot.  So even had he not 
received this additional Dingess notice, which, again, he 
did, this ultimately would amount to no more than an 
inconsequentiality, so nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.



As for the duty to assist, the RO and AMC have attempted to 
verify the Veteran's overseas service, particularly in 
Vietnam as well as his purported exposure to Agent Orange 
there and elsewhere like in Guam and Thailand - including 
during the TDY assignment mentioned.  Specifically concerning 
this, the record includes an April 2009 memo providing a 
formal finding of a lack of information required to 
corroborate verification of evidence that the Veteran was in 
Vietnam or elsewhere where Agent Orange may have been used 
while he was there.  The memo provides that his complete 201 
file, a request for Vietnam service, and his complete 
service treatment records were requested.  Also, a letter was 
sent to him in March 2009 requesting specific details 
including dates and places of TDY during September 1968 to 
June 1969, as well as any back up information supporting his 
contentions.  As well, a letter was sent to B.S. of the Air 
Force Historical Research Agency/RSA with the request to 
review the Veteran's unit records if and when he was in 
Vietnam on TDY.  The memo further provides that the Veteran 
no longer asserts that he served in Vietnam - as he had 
specifically denied ever serving in Vietnam, including while 
on TDY, when recently submitting a statement in support of 
claim (VA Form 21-4138) in April 2009.  Instead, he had 
indicated that his TDY (temporary duty assignment) from 
September 1968 to June 1969, the relevant time period at 
issue, was at Anderson AFB in Guam.  He also listed 
an additional TDY assignment for 65 days, starting in January 
1972, as a "Young Tiger" at U-Tapoa, Thailand, and from 
April 1973 through April 1974 a permanent station change to 
U-Tapoa, Thailand.  So as the Court directed when vacating 
the Board's prior decision, there is now confirmation of the 
specific circumstances surrounding the Veteran's TDY 
assignment from September 1968 to June 1969; it did not 
involve visitation to Vietnam - either in country or to the 
inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  Moreover, as will be explained, his service 
elsewhere - including in Guam and Thailand, also did not 
involve exposure to Agent Orange.



Further concerning this, the Board sees the RO and AMC 
attempted to verify the Veteran's service in Vietnam from the 
Defense Finance Accounting Service (DFAS) by searching the 
Master Military Pay Account (MMPA) records.  But a July 2006 
letter from DFAS indicates his purported service in Vietnam 
could not be verified as the MMPA for the applicable period 
of time could not be found or is missing.

The record also shows the RO and AMC attempted to verify both 
the Veteran's purported service in Vietnam as well as his 
purported in-service exposure to Agent Orange from the 
National Personnel Records Center (NPRC), a military records 
repository, but the NPRC responded that no such records were 
available.

Hence, the Board finds the RO and AMC have made reasonable 
attempts to verify the Veteran's purported TDY in Vietnam, as 
well as his claimed in-service exposure to Agent Orange, and 
that further attempts would be futile.  
See 38 C.F.R. § 3.159(c)(2) and (3).

And so, as for the duty to assist, the RO and AMC obtained or 
made reasonable attempts to obtain the Veteran's service 
treatment records (STRs), service personnel records, and 
private medical records, as well as attempted to verify his 
service in Vietnam and elsewhere that may have involved 
exposure to Agent Orange.  Therefore, as there is no 
indication that any additional evidence remains outstanding, 
which is obtainable, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its October 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).



II.  Whether the Veteran is Entitled to Service Connection 
for Prostate Cancer

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain chronic diseases, such as malignant tumors (so 
possibly including prostate cancer), will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of this presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the 
Federal Circuit Court recently upheld this interpretation, 
clarifying that service in the Republic of Vietnam requires 
service on the landmass of Vietnam or inland waterways.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In addition, 
VA's General Counsel has held that the term "service in 
Vietnam" does not include the service of a Vietnam era 
Veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.  VAOGCPREC 7-93 
(Aug. 12, 1993).

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
medical evidence of current disability due to the condition 
claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225 (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there is no valid 
claim).  Here, the Veteran's private treatment records 
establish his history of prostate cancer and resulting need 
for a prostatectomy.  See, e.g., the May 2002 letter from a 
private physician, Dr. F.W.T.  So there is no disputing he 
has this claimed condition.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
his military service - including, in particular, to any 
exposure to Agent Orange or other herbicide.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the Veteran asserts he is entitled to 
presumptive service connection for his prostate cancer on the 
basis of being exposed to Agent Orange while serving in 
various Asian/Pacific geographical areas during the Vietnam 
era.  Specifically, he asserts that that he had a temporary 
duty assignment (TDY) at Anderson AFB, Guam, from September 
1968 through June 1969; a TDY at U-Tapoa, Thailand, for 65 
days beginning in January 1972; and a permanent duty 
assignment in U-Tapoa, Thailand from April 1973 to April 
1974.  See, e.g., his April 2009 statement in support of 
claim (VA Form 21-4138).



Because he has recently clarified in his April 2009 statement 
that his TDY assignment from September 1968 to June 1969 did 
not involve duty or visitation to Vietnam (or even the 
subsequent TDY assignment in January 1972), favorable 
resolution of the Veteran's appeal rest entirely on him 
establishing he was exposed to Agent Orange in the areas 
where he served outside of Vietnam - namely, in Guam and 
Thailand.  And as support for this allegation, he submitted 
correspondence from Congressman Lane Evans indicating Agent 
Orange was indeed stored and used in these other areas.

There is no disputing the Veteran served in Guam and 
Thailand, as he is alleging, as this is evident from his 
military personnel records.  He was awarded the 
Vietnam Service Medal (VSM).  But the VSM was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace above, as well as, 
most important in this case, to those who served in Thailand, 
Laos or Cambodia in direct support of operations in Vietnam.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  
Therefore, receipt of the VSM is not per se verification of 
service in Vietnam.  See also Haas v. Peake, 544 F.3d 1306 
(Fed. Cir. 2008) (wherein the U.S. Court of Appeals for the 
Federal Circuit denied the Appellee's request for panel 
rehearing, with one judge dissenting and recommending that 
the full court grant rehearing en banc).  In an earlier 
decision, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the 
Federal Circuit Court had held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

Moreover, insofar as exposure to Agent Orange outside of 
Vietnam is concerned, such as like is claimed here in Guam 
and Thailand, the Department of Defense (DoD) has indicated 
to VA's Chief Officer for Public Health and Environmental 
Hazards that there was some limited spraying of the herbicide 
Agent Orange in Thailand, as Congressman Lane Evans also 
indicated.  But, even so, this occurred in 1964 and 1965, so 
several years before the Veteran was even there - keeping in 
mind that he served on active duty from January 1968 to 
October 1975.

Hence, there is no presumption of exposure to Agent Orange or 
other herbicides coincident with that service.  That is to 
say, although there is no disputing the Veteran has prostate 
cancer, one of the diseases in 38 C.F.R. § 3.309(e) 
presumptively associated with exposure to Agent Orange, he 
has failed to establish his exposure to Agent Orange in Guam 
and Thailand (outside of Vietnam) or, alternatively, that his 
TDY assignments - including especially the one from 
September 1968 to June 1969, involved duty or visitation in 
Vietnam or the inland waterways.  See again Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).

In addition, as mentioned, service connection may be presumed 
for prostate cancer as a chronic disease, if the disorder is 
first manifest to a compensable degree of at least 10-percent 
disabling within one year following the Veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In this  case, however, neither 
the Veteran nor the record suggests he meets the criteria for 
this presumption.  That is, the medical evidence indicates 
his prostate cancer was first identified in 2001, 
approximately 26 years after he was discharged from the 
military.  Thus, service connection may not be presumed on 
that basis, either.

Nevertheless, even if, as here, a Veteran is found not 
entitled to a statutory or regulatory presumption of service 
connection, his claim must still be reviewed to determine 
whether service connection is established on a direct 
incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).  In fact, the Court 
has specifically held that the principles set forth in 
Combee, which, as mentioned, instead concerned exposure to 
radiation, are nonetheless applicable in cases, as here, 
involving exposure to Agent Orange.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).



But the Veteran does not have this supporting medical nexus 
evidence to otherwise link his prostate cancer to his 
military service - and, in particular, to his claimed 
exposure to Agent Orange in Guam and/or Thailand.  There 
simply is no medical opinion or other competent evidence 
substantiating this allegation, to support this alternative 
basis for service connection.  There is no indication any of 
his private physicians has related the prostate cancer to 
military service - including especially to exposure to Agent 
Orange in Vietnam, Guam, Thailand or elsewhere.

Further concerning this, the Veteran has submitted an article 
that essentially cites several Board decisions granting 
service connection for various diseases based upon Agent 
Orange exposure in countries outside of Vietnam - including 
Guam and Thailand.  But while he is correct that in those 
decisions mentioned the Board granted service connection for 
various diseases based on exposure to Agent Orange in 
locations outside of Vietnam, the Board did not grant those 
claims on the basis of presumptive service connection.  
Rather, in each of those cases the Veteran had asserted 
specific facts to establish a direct incurrence of Agent 
Orange exposure.  Here, though, the Veteran has not.  
Instead, his assertions regarding his purported exposure to 
Agent Orange during service rely merely on his presence in 
Thailand and Guam, but not, importantly, at a time when Agent 
Orange was sprayed there.  Exposure to Agent Orange is 
determined on an individual case-by-case basis, especially, 
as here, where the claimed exposure supposedly occurred in an 
area outside of Vietnam.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part VI, Chapter 2, Section B.  Prior Board 
decisions have no precedential effect on this determination.

Furthermore, the Veteran has submitted a publication 
essentially showing Congressman Evans has asked the Secretary 
of Defense to acknowledge the presence and/or use of Agent 
Orange in various locations around the world -including in 
Guam and Thailand.  First, to reiterate, as to the matter of 
presumption, Congress has not created such an entitlement as 
to either of these locations.  Second, as to the Veteran's 
case specifically, he has not asserted that he, personally, 
was exposed to Agent Orange in any particular way other than 
merely being in those places at the times indicated - which, 
as explained, simply do not coincide with the times when 
Agent Orange was sprayed in these areas outside of Vietnam.  

The Veteran is competent, even as a layman, to proclaim he 
was exposed to Agent Orange in Guam, Thailand or elsewhere, 
because this is capable of lay observation.  But the question 
then becomes whether his lay testimony is also credible.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
And the efforts prior to and after the Board's remand to 
confirm his exposure to Agent Orange - whether during a TDY 
assignment that may have taken him to Vietnam, or while 
stationed in Guam or Thailand outside of Vietnam, did not 
result in the required confirmation of exposure to Agent 
Orange in any capacity.  So his lay testimony regarding said 
exposure is not credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  Moreover, in the absence of confirmed exposure to 
Agent Orange, in whatever capacity (whether during a TDY 
assignment to Vietnam or while in Guam or Thailand), it 
necessarily follows there can be no possible link between his 
prostate cancer and said exposure because, for all intents 
and purposes, he was not exposed.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991).  In other words, he has not established 
that the claimed precipitating event -exposure to Agent 
Orange or other herbicides, occurred.  So, by logical 
deduction, there is no possible means of relating his current 
disability (prostate cancer) to an incident in service that 
has not been shown to have occurred.  Consequently, the Board 
need not schedule a VA compensation examination because this 
would, in effect, place the designated examiner in the role 
of fact finder insofar as determining whether the claimed 
exposure to Agent Orange in service actually occurred.  And 
the Board and VA adjudicators make factual determinations, 
whereas the VA compensation examiners make medical 
determinations.  So an examination and opinion are not needed 
to decide this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  See, too, Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).  Such a remand would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for prostate cancer, including as due 
to Agent Orange exposure, in turn meaning the benefit-of-the-
doubt rule does not apply and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for prostate cancer is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


